Citation Nr: 0213884	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-08 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for a cervical spine injury. 


FINDING OF FACT

Cervical spine disease was not diagnosed until many years 
after service, and no medical evidence has been submitted 
linking the veteran's cervical spine disease to service.  
Arthritis was not shown until years after service.


CONCLUSION OF LAW

Cervical spine disease was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed December 1999 
rating action, and were provided a Statement of the Case 
dated June 2001, as well as a Board Remand dated January 
2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in March 2001, 
explaining the veteran's rights under the VCAA.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded a VA examination during the course of this claim, 
dated November 1999.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Facts

The veteran's service medical records reflect that he 
suffered a separated right acromioclavicular joint, distal 
end, in service.  The service medical records note that 
orthopedic surgery was considered but not performed.  There 
is no indication in the veteran's service medical records 
that he sustained an injury to his neck at the time he 
injured his right acromioclavicular joint, or at any other 
time in service.  The veteran never complained of, or 
received treatment for, any neck problem in service.

May 1955 VA X-rays showed minimal deformity of the anatomical 
neck of the right humerus and no evidence of dislocation, and 
no abnormal calcification in the soft tissues.  Those X-rays 
did not indicate any findings of cervical arthritis.  A May 
1955 VA examination report reflects that the veteran was 
found to have a depression between the acromion and the head 
of the humerus with crepitus on motion but no limitation of 
motion of the shoulder.  The veteran was noted to complain of 
pain on lifting.  The veteran did not complain of neck pain. 

According to an October 1998 VA joints examination report, 
the veteran complained of right shoulder pain and stiffness 
when working.  He also reported that exertion or heavy 
lifting caused flare-ups.  The examiner found no obvious 
weakness, heat, redness, or instability and noted that there 
was no current flare-up or interference with routine daily 
activities.  The examiner noted full painless range of motion 
and a significant bony prominence at the right 
acromioclavicular joint, which was not tender.  There was no 
edema or effusion.  Both shoulders abducted and flexed to 180 
degrees.  The veteran was diagnosed with the residuals of an 
injury to the right shoulder, which was a dislocation of the 
right acromioclavicular joint, an obvious bony prominence 
right at the acromioclavicular junction with normal range of 
motion, moderate degenerative changes of the right 
glenohumeral joint, and mild changes of the right 
acromioclavicular joint.  There is no indication that the 
veteran complained of neck problems at the time of this 
examination, and no neck pathology was noted during this 
examination.  

X-rays taken at that time noted an old healed fracture 
through the junction of the middle and distal thirds of the 
right clavicle, with mild residual deformity present, 
moderate degenerative changes of the right glenohumeral 
joint, and mild degenerative changes of the right 
acromioclavicular joint.

The veteran testified before the RO in September 1999 that, 
after active service, he returned to his job as a structural 
steel fitter.  He testified that the shoulder currently ached 
like a toothache with pain that generally was between three 
and five, but sometimes reached seven on a ten-point scale.  
He took painkillers and reported that the pain sometimes 
reached the upper arm.  He asserted that, at times, due to 
pain beginning in his neck, he could not raise the arm to the 
shoulder level.  He said that because of the bone sticking 
out on the right shoulder, he always carried things on his 
left shoulder.  He indicated that, although he felt his neck 
was injured at the same time as his shoulder, he did not seek 
treatment for his neck until about three years prior.  At the 
hearing, he submitted a written statement of his shoulder 
pain and decreased mobility, private chiropractic treatment 
records, and news articles of professional athletes' 
orthopedic injuries.

The records from the chiropractor reflect that the veteran 
was seen in October 1998 and August 1999 with complaints of 
neck and right shoulder stiffness.  However, no specific 
findings were recorded.

According to a November 1999 VA joints examination report, 
the veteran reported that he had worked for 31 years as a 
structural steel fitter, and then as a security guard, and 
had recently retired.  He was able to undress for the 
examination.  The veteran currently complained of deep aching 
pain at the right side of the neck, in the right shoulder, 
and in the right upper arm.  There was no brachialgia.  The 
veteran was not aware of any radiculopathy, sensory 
disturbance or muscle weakness but he reportedly saw a 
chiropractor for neck adjustments and self-treated with hot 
soaks and aspirin.  

Upon examination, the veteran was alert, oriented and 
cooperative.  Cervical lordosis was slightly flattened, but 
was present.  Motion of the cervical spine was uncomfortable 
at the end range, but there was no guarding, facial 
grimacing, or any other aberrant behavior during motion of 
the neck.  Flexion of the neck was 25 degrees, extension of 
the neck was limited to 15 degrees, lateral flexion to the 
right was 20 degrees, lateral flexion to the left 25 degrees, 
rotation to the right was 40 degrees, and rotation to the 
left was 25 degrees.

There was no tenderness in the soft tissues of the neck 
anterior to the spine.  There was tenderness to deep pressure 
over the anterior aspect of the cervical spine.  Anterior 
neck tenderness was not well localized but seemed to be more 
prominent in the lower cervical segments.  There was no 
palpable mass.  There was tenderness to palpation in the 
posterior cervical midline near the cervicothoracic area and 
in the distribution of the right trapezius, parallel to the 
right shoulder blade.  There was no winging of either 
shoulder blade.

There was a distinct and obvious deformity at the right 
acromioclavicular joint where there was an obvious shoulder 
separation.  Attempts to reduce the deformity were 
unsuccessful and painful.  The examiner noted that X-rays of 
the cervical spine revealed normal lordosis, there was 
endplate sclerosis at all levels.  There was diffuse 
narrowing of disk space height.  There was anterior and 
posterior osteophyte formation, and some narrowing of the 
nerve root canals, all consistent with at least moderate 
generalized osteoarthritis of the cervical spine.

X-rays taken at that time showed degenerative disk disease of 
C4-C7, with minimal retrolisthesis of C5 above C6, and marked 
narrowing of left C5-C6 neural foramen secondary to 
hypertrophy of the superior articular facet of C6.

The examiner found that the veteran, in additional to his 
shoulder problems resulting from a dislocation in service, 
had neck pain and stiffness associated with osteoarthritis.  
The examiner noted that the examination revealed no evidence 
of a cervical radiculopathy.  In the examiner's opinion, a 
large part of the veteran's shoulder area symptoms were a 
direct result of the injury he sustained while in active 
service.  There were some arthritic changes in the neck which 
were not due to the injury.  There were some arthritic 
changes in the right shoulder joint which were probably a 
result of, or at least contributed to, by the veteran's in 
service injury.

The veteran submitted a partial transcript from a TV program 
regarding thoracic outlet syndrome.

The veteran submitted a statement from a chiropractor dated 
July 2001.  The statement indicated that the veteran had been 
under his care periodically for neck, right shoulder, and 
right lower back pain.  The chiropractor noted that the 
veteran's most recent visits had been for pain and stiffness 
of the right side of his neck and right shoulder, which he 
related to have resulted originally from a football injury 
while in the service, which he described as a head-on 
collision.  The chiropractor noted that the veteran had a 
right clavicular fracture and acromioclavicular separation in 
service, ad that recent X-rays taken of the veteran revealed 
degenerative narrowing of the C4 to C7 disc spaces, along 
with foraminal narrowing or stenosis of C5 and C6.  The 
examiner noted that the injury the veteran described, 
compounded by years of heavy lifting, is most likely the 
cause of his neck condition.

The veteran submitted a further statement, received in 
January 2002, which indicated that the veteran again states 
that he told his physicians who treated him in service for 
his right shoulder injury that his neck hurt as well.  The 
veteran submitted copies of an X-ray report already 
submitted, as well as a newspaper article.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a cervical spine 
injury.  In this regard, the Board notes that, although the 
opinion of a chiropractor, dated July 2001, is of record 
indicating that the veteran's cervical spine problems are due 
to service, that opinion appears to be based on the history 
as reported by the veteran to the examiner.  In contrast, the 
Board finds more probative the opinion of a November 1999 VA 
examiner, who found that the veteran had some arthritic 
changes in the neck which were not due to the veteran's in-
service injury.  This opinion, combined with the fact that 
the veteran did not report any neck problems in his October 
1998 VA examination, as well as the fact that there are no 
records earlier than the October 1998 chiropractor records, 
over 40 years after the veteran's discharge from service, 
which indicate that the veteran had any neck problems at all, 
cause the Board to conclude that the veteran's cervical spine 
problems are not due to his service connected right shoulder 
injury.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of a 
cervical spine injury is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

